Title: To James Madison from William Stewart, 25 April 1803
From: Stewart, William
To: Madison, James


					
						Sir,
						Smyrna 25th. April 1803.
					
					I had the honor to write to you from London on the 28th. October last, to acknowledge the reciept of the 

letter with which you honored me, from the Department of State, dated the 4th. of May 1802, and to beg you to 

express to his excellency the president my sincere thanks for the confidence he had shown, in nominating me 

consul for the United States at this port.  Having safely arrived here, my first duty is to apprize you it, and to renew 

to you the Same expressions of gratitude.  Be assured, Sir, that no exertions, or application, shall be wanting on 

my part, faithfully to fulfill the duties entrusted to me, to the satisfaction of my government, and of those navigators, 

who may frequent these seas.  On my arrival I found the duplicate of my commission, and instructions.  They will 

serve as a rule for my future conduct.
					I deemed it necessary before coming to Smyrna to remain some days at Constantinople, in order to 

be recognized if possible by the porte but our government not having a treaty with the Grand Signor I found that 

impracticable.  The American government is the only one not represented at Constantinople.  The other nations 

have either embassadors, or at least chargés d’affairs, who are absolutely necessary to redress the grievances 

represented to them by the consuls, and which are too frequent.  The Emperors of Russia & Germany have 

ministers of the first order.  England, France and Holland, have embassadors.  Spain, Prussia, and Naples have 

envoyés.  Sweden and Denmark have only chargés d’affairs, altho’ the flags of the latter nations appear often 

here, and are no less respected than those of the other nations.
					If it be the wish of the United States, as I presume it is, to establish a commerce with Turkey, it would be 

necessary for them to have a treaty of commerce with the porte, and at least a chargé d’affairs resident at 

Constantinople, who could, without being subject to an expensive representation, guard the national, and 

commercial interests of his country.  It would be also necessary that the representative of some power friendly to 

the United States should prepare the turkish ministry for the reception of whoever might be sent to treat with 

them.  Capitulations being made I could hoist here the American flag, at present almost entirely unknown, whilst 

the flags of other nations float among which there are certainly many, who can never hope that their commerce 

here will arrive to that degree of consequence of which ours is susceptible.  I have taken the liberty to annex a 

memorandum, in which I have endeavoured to point out the various branches of commerce that may be carried 

on with advantage between America and Smyrna, which is the general deposit of all the productions of Turkey, 

and Egypt, as also of those of Europe, the Indies, and America, consumed in Turkey.  A lucrative and 

advanteous trade may no doubt be established between these two countries.
					Exclusive of the benefits which might arise to the United states, from forming commercial connexions 

with Turkey, there is one argument which may appear strong to you in favor of their forming a treaty with the 

porte, which is, the influence, if not entire dominion which the grand signor has over the Barbary States.  This 

influence might be exerted to cause the American flag to be respected by those powers, thereby insuring it a 

safe, and free navigation in the Mediterranean, and consequently saving the United States an immense expence, 

for the cost of a single frigate cruising in the Mediterranean one month, would be more than adequate to the 

annual Support of a representation at Constantinople.  In the capitulations that exist between the Danes, and 

Swedes, and the porte, it is stipulated that the latter shall maintain peace between the former and the Barbary 

powers, and altho this does not entirely preserve them from the rapacity of those Barbarians yet in case of a 

rupture, the difference is easily adjusted by the representative at Constantinople, as was the case in the last war 

between Sweden, and the Dey of Tripoly.  The Chargé d’affairs had accomodated the dispute on very moderate 

terms, but unfortunately the commander of the Swedish squadron, had during the negotiations at 

Constantinople, made Stipulations with the Dey which cost his government a very considerable Sum.  The 

government of Sweden is on very friendly terms, and has much influence with the porte, and the consul here 

informs me, that their representation does not cost the King more than eight to ten thousand dollars annually.
					There have been three American vessels here within two years, and our flag, and citizens have been 

protected by the British consul, he having received orders from his embassador at Constantinople to that effect.  I 

should be at a loss how to act in case of an American vessel arriving, For the British consul having heretofore 

had the protecting of our vessels, might think himself neglected should I make application to the French consul, 

and he on the other hand might have the Same feelings, should I not apply to him.  As it is absolutely necessary 

that every vessel should be protected by some consul, for the personal Safety of the crew, and because the 

custom house business must go thro’ the hands of a drogoman (interpreter) to a consular  by the porte, I will thank you 

for particulars orders on this subject.
					I trust Sir that as I have been actuated by a good motive in making to you the above remarks, that you 

will excuse me if I have been too forward.  It will give me pleasure to communicate to you any information that I 

may be able to collect, or that you may consider necessary.  I have the honor to be, with due respect, Sir, Your 

most obedient, and humble Servant,
					
						Wm. Stewart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
